FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30028

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05523-RBL

  v.
                                                 MEMORANDUM *
ELIJAH DARLEY L. WILLIAMS, a.k.a.
Daryl Lamond Peters, a.k.a. Elijah Darryl-
Lamon Peters,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Elijah Darley L. Williams appeals from the 48-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Williams contends that the district court procedurally erred by failing to

address his departure requests and mitigation arguments, and by failing to explain

adequately the sentence. The district court did not procedurally err, as the record

reflects that the district court listened to and considered Williams’ arguments, but

found the circumstances insufficient to warrant a sentence lower than the one

imposed. See United States v. Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc).

      Williams next contends that the district court clearly erred by relying on

unproven facts regarding domestic violence, and by failing to hold the government

to any burden of proof with regard to those facts. This contention lacks merit

because Williams failed to object to the facts set forth in the presentence report

(“PSR”), and the district court was not required to make any factual findings. See

United States v. Charlesworth, 217 F.3d 1155, 1160-61 (9th Cir. 2000); United

States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (“Of course, the district

court may rely on undisputed statements in the PSR at sentencing.”).

      Finally, Williams contends that the sentence is substantively unreasonable

because the district court placed undue weight on the seriousness of the offense.

In light of the totality of the circumstances and the sentencing factors set forth in

18 U.S.C. § 3553(a), the above-Guidelines sentence is substantively reasonable.


                                           2                                     11-30028
See Gall v. United States, 552 U.S. 38, 51-52 (2007); United States v. Mohamed,

459 F.3d 979, 988 (9th Cir. 2006) (sentence 42 months above the Guidelines range

was reasonable where, inter alia, the district court explicitly noted that it had

examined the nature and circumstances of the offense and concluded that the

Guidelines did not accurately reflect the seriousness of the defendant’s crime).

      AFFIRMED.




                                           3                                        11-30028